Case 2:20-cv-10742-GCS-CI ECF No. 15, PageID.1427 Filed 04/06/21 Page 1 of 5



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

ROBIN FLURY,

                  Plaintiff,
                                    Case No. 20-CV-10742
vs.
                                    HON. GEORGE CARAM STEEH
                                    MAG. JUDGE CURTIS IVY, JR.
COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.
___________________________/

       ORDER ACCEPTING MAGISTRATE JUDGE'S REPORT
   AND RECOMMENDATION (ECF No. 12), DENYING PLAINTIFF’S
  MOTION FOR SUMMARY JUDGMENT (ECF No. 10) AND GRANTING
  DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (ECF No. 11)

      Plaintiff Robin Flury challenges defendant Commissioner of Social

Security=s denial of her application for child’s insurance benefits and

disability insurance benefits under the Social Security Act. Before the court

are cross motions for summary judgment, which were referred to the

magistrate judge for a report and recommendation. On March 22, 2021,

Magistrate Judge Ivy issued a report and recommendation (“R&R) (ECF

No. 12) recommending that defendant=s motion for summary judgment

(ECF No. 11) be granted, plaintiff’s motion for summary judgment (ECF No.

10) be denied, and the Commissioner’s decision be affirmed. The court


                                     -1-
Case 2:20-cv-10742-GCS-CI ECF No. 15, PageID.1428 Filed 04/06/21 Page 2 of 5



has reviewed the file, record, and magistrate judge's R&R. Plaintiff filed

timely objections to the R&R (ECF No. 13) and defendant filed a response

to plaintiff’s objections (ECF No. 14). For the reasons set forth below, the

court accepts and adopts the magistrate judge=s R&R.

                            STANDARD OF LAW

      AA judge of the court shall make a de novo determination of those

portions of a report or specified proposed findings or recommendations to

which objection is made.@ 28 U.S.C. ' 636(b)(1). "A judge of the court may

accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate." Id. A district court may affirm,

modify, or reverse the Commissioner=s decision, with or without remand.

See 42 U.S.C. ' 405(g). Findings of fact by the Commissioner are

conclusive if supported by substantial evidence. Id. The court must affirm

the decision if it is "based on [an appropriate] legal standard and is

supported by substantial evidence in the record as a whole." Studaway v.

Secretary of Health and Human Servs., 815 F.2d 1074, 1076 (6th Cir.

1987). Substantial evidence is Asuch relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.@ Richardson v.

Perales, 402 U.S. 389, 401 (1971).




                                      -2-
Case 2:20-cv-10742-GCS-CI ECF No. 15, PageID.1429 Filed 04/06/21 Page 3 of 5




                                    ANALYSIS

I.    Objection No. 1

      Plaintiff was determined to be disabled from July 9, 2008 through

January 5, 2011 as a result of injuries she sustained following an

automobile accident on July 9, 2008. Plaintiff contends that the medical

evidence does not support the magistrate judge’s finding of significant

improvement by January 5, 2011. However, the R&R outlines the evidence

supporting the finding of medical improvement at pages 25 to 30 (ECF No.

12, PageID.1413-1418). While plaintiff states that she disputes the

magistrate judge’s conclusion, “[s]uch bare disagreement with the

conclusions reached by the Magistrate Judge, without any effort to identify

any specific errors in the Magistrate Judge’s analysis that, if corrected,

might warrant a different outcome, is tantamount to an outright failure to

lodge objections to the R & R.” Arroyo v. Comm’r of Soc. Sec., No. 14-

14358, 2016 WL 424939, at *3 (E.D. Mich. Feb. 4, 2016).

      The evidence and argument that form plaintiff’s objection were

previously presented to and rejected by the magistrate judge.      The court

overrules plaintiff’s first objection.

II.   Objection No. 2

      Plaintiff was involved in a second car accident in July 2014. The


                                         -3-
Case 2:20-cv-10742-GCS-CI ECF No. 15, PageID.1430 Filed 04/06/21 Page 4 of 5




R&R concludes that the injuries plaintiff suffered in the second accident

were not relevant to the determination that plaintiff ceased to be disabled

on January 5, 2011. A break in the continuity of disability requires

establishing a new period of disability. In other words, once an ALJ

determines that a claimant ceases to be disabled as of a certain date, if a

new impairment later disables the claimant, a new period of disability must

be established. See Program Operations Manual System (POMS) DI

28005.210(C); Sullivan v. Astrue, No. 12-31, 2012 WL 5361039, at *3 (E.D.

Ky. Oct. 30, 2012).

      For medical evidence from plaintiff’s second accident to be relevant, it

must relate back to her condition prior to the expiration of her date last

insured. Wirth v. Comm’r of Soc. Sec., 87 F. App’x 478, 480 (6th Cir.

2003). In this case, the injuries plaintiff suffered in the July 2014 car

accident did not exist until July 2014. They have nothing to do with

whether she was disabled prior to her date last insured, which was June

30, 2010. The court overrules plaintiff’s second objection.

                                CONCLUSION

      IT IS ORDERED that the court ACCEPTS and ADOPTS the

magistrate judge's R&R (ECF No. 12).

      IT IS FURTHER ORDERED that the Commissioner=s motion for


                                      -4-
Case 2:20-cv-10742-GCS-CI ECF No. 15, PageID.1431 Filed 04/06/21 Page 5 of 5




summary judgment (ECF No. 11) is GRANTED, plaintiff’s motion for

summary judgment (ECF No. 10) is DENIED, and plaintiff=s objections

(ECF No. 13) are OVERRULED.

Dated: April 6, 2021
                                        s/George Caram Steeh
                                        GEORGE CARAM STEEH
                                        UNITED STATES DISTRICT JUDGE



                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                      April 6, 2021, by electronic and/or ordinary mail.

                                     s/Leanne Hosking
                                        Deputy Clerk




                                          -5-
